UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4932 John Hancock World Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: April 30, 2007 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 10 Financial statements page 14 Notes to financial statements page 20 For more information page 32 CEO corner To Our Shareholders, The U.S. financial markets produced solid results over the last six months. Positive economic news, stronger than expected corporate earnings and increased merger and acquisitions activity served to overcome concerns about inflation, energy costs and the troubled subprime mortgage markets potential to put the brakes on the economy. This environment also led the Federal Reserve Board to hold short-term interest rates steady. Even with a sharp decline in late February, the broad stock market returned 8.60% for the six months ended April 30, 2007. The Dow Jones Industrial Average punched through the 13,000 mark for the first time in April and posted a string of new highs as the period ended. After a remarkably long period of calm, the financial markets were rocked at the end of February by a dramatic sell-off in Chinas stock market, which had ripple effects on financial markets worldwide. It also shook investors out of their seemingly casual attitude toward risk and remind them of the simple fact that stock markets move in two directions  down as well as up. Although the downturn lasted for less than a month before positive news stopped the fall, it was also a good occasion to bring to mind several important investment principles that we believe are at the foundation of successful investing. First, keep a long-term approach to investing, avoiding emotional reactions to daily market moves. Second, maintain a well-diversified portfolio that is appropriate for your goals, risk profile and time horizons. After the markets recent moves, we encourage investors to sit back, take stock and set some realistic expectations. While history bodes well for the U.S. market in 2007 (since 1939, the S&P 500 Index has always produced positive results in the third year of a presidential term), there are no guarantees, and opinions are divided on the future of this more-than-four-year-old bull market. The recent volatility could also be a wake-up call to contact your financial professional to determine whether changes are in order to your investment mix. Some asset groups have had long runs of outperformance. Others had truly outsized returns in 2006. These trends argue for a look to determine if these categories now represent a larger stake in your portfolios than prudent diversification would suggest they should. After all, we believe investors with a well-balanced portfolio and a marathon, not a sprint, approach to investing, stand a better chance of weathering the markets short-term twists and turns, and reaching their long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of April 30, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks long-term growth of capital by normally investing at least 80% of its assets in stocks of U.S. and foreign health sciences companies. Over the last six months ► Health care stocks gained nicely, posting returns in line with the broader stock market. ► Positive investor sentiment, driven by low interest rates, strong economic growth and increased merger and acquisition activity, benefited the sector. ► Sharp declines in a few stocks caused the Fund to fall behind both the Russell 3000 Healthcare Index and the Morningstar specialty/health fund category average. Top 10 holdings Shire Plc 4.9% Inverness Medical Innovations, Inc. 2.7% Bayer AG 4.7% Aveta, Inc. 2.7% Roche Holding AG 3.8% Gilead Sciences, Inc. 2.4% Novartis AG 3.6% Amgen, Inc. 2.1% Wyeth 2.8% Medco Health Solutions, Inc. 1.9% As a percentage of net assets on April 30, 2007. 1 Managers report John Hancock Health Sciences Fund Effective March 14, 2007, Jon D. Stephenson, CFA took over management responsibilities for the fund, replacing Robert C. Junkin, CPA, who left the firm to pursue other opportunities. Health care stocks posted strong gains in line with the broader market during the six months ended April 30, 2007. The Federal Reserves decision to hold interest rates steady, the economys continued momentum and increased merger and acquisition activity helped fuel returns across the market. Within the health care sector, many companies gained after reporting solid earnings growth, attracting investors to the sector. Heath care stocks temporarily lost their momentum in the first quarter as concerns related to subprime mortgage defaults temporarily unsettled the market. Subsectors with higher risk and return profiles, such as bio-technology, suffered more than more stable subsectors, such as health care services. Stocks across the market, however, got a second wind later in the period, helping the broader market to a strong finish. Health care companies overall reported solid earnings growth in the first quarter of 2007, leaving the Russell 3000 Healthcare Index with an 8.50% return for the six-month period. Performance review For the six months ended April 30, 2007, John Hancock Health Science Funds Class A, Class B and Class C shares posted total returns SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS Aveta ▼ Disappointing fourth quarter earnings; debt concerns Accuray ▼ Worries over demand outlook following reduction in procedural reimbursement rates Shire ▲ Strength in ADHD franchise, robust pipeline, new product approval 2 Portfolio Manager, MFC Global Investment Management (U.S.), LLC Jon D. Stephenson, CFA of 5.00%, 4.65% and 4.63%, respectively, at net asset value. During the same period, the average Morningstar, Inc. specialty/health fund returned 7.52% . 1 Keep in mind that your net asset value return will be different from the Funds performance if you were not invested in the Fund for the entire period or did not reinvest all distributions. Health care stocks posted strong gains in line with the broader market during the six months ended April 30, 2007. The Fund had a small- and mid-cap bias that stemmed from its focus on innovative biotechnology, pharmaceutical and medical device companies with strong growth prospects. At the same time, the Fund had a below-average investment in large-cap pharmaceutical companies, many of which have relatively weak new product pipelines and face competition from generic drug manufacturers. These strategies resulted in positive stock selection in both the biotechnology and pharmaceutical sub-sectors. However, sharp downturns in three stocks outside these subsectors caused the Fund to underperform the Russell index. Stock picks in the health care equipment group and certain subsector weighting decisions further eroded returns. Positive contributions from biotechnology stocks Biotechnology, which represented a larger weight in the Fund than the Russell index, made the biggest contribution to returns. Stock selection was very favorable, led by Theratechnologies, Inc.; Acorda Therapeutics, Inc.; and Gilead Sciences, Inc. Theratechnologies is a small Canadian biotech firm with an attractive product for treating HIV lipo-atrophy, a condition resulting in fat redistribution and sunken skin. The stock rose after the release of positive test data. Acorda climbed amid growing expectations for its new multiple sclerosis drug, Fampridine-SER, which has already shown in a phase III trial that it can improve walking function in patients. Health Sciences Fund 3 Gilead Sciences, which focuses on HIV drug treatments, benefited from continued strong execution by management and growing demand for its products. In addition, the companys outlook remained bright in light of positive secular trends, including increased screening for HIV and earlier intervention with drug therapies, both of which should boost demand for Gilead Sciences medications. The Fund also gained from downplaying large-cap biotechnology stocks, many of which were flat or declined during the period. We were concerned that many of these companies had weak pipelines and slowing earnings growth. Added gains from pharmaceuticals Within the pharmaceuticals industry, where the Fund had a sizable but much lower stake than the Russell indexs hefty 45% weighting, Shire Plc was a top performer. Shire, a specialty pharmaceutical company based in the United Kingdom, focuses heavily on treatments for Attention Deficit Hyperactivity Disorder (ADHD). Strong earnings growth, approval of the companys next-generation ADHD medication and a promising new product pipeline propelled the stock higher. Elsewhere, Bayer AG, headquartered in Germany, continued to undergo a transformation from a chemicals conglomerate to a pharmaceutical-driven company with the purchase in 2006 of German drug giant Schering. This transition drove stock appreciation. Elsewhere, Medco Health Solutions, Inc., a leading provider of pharmacy benefit management services, rallied nicely, buoyed by overall prescription growth as well as the companys increased penetration of higher-margin mail order services and generic drugs. INDUSTRY DISTRIBUTION 2 Pharmaceuticals 34% Biotechnology 20% Health care equipment 15% Health care services 8% Health care supplies 6% Diversified chemicals 5% Health care facilities 3% Health care distributors 2% All others 5% Sharp losses from a few names A few stocks accounted for most of the Funds underper-formance. Aveta, Inc. a privately held managed health care company with a strong market presence in Puerto Rico, took a nosedive after pre-announcing disappointing fourth quarter earnings numbers that raised concerns the company could default on its debt. Avetas downturn hurt even more because it was a large position in the Fund. We held on to our stake, believing the damage had been done and that new management was taking the right steps to restructure the companys debt and re-price its managed care business starting in 2008. Health Sciences Fund 4 For diversification purposes, the Fund also had a small investment in a non-health care company, Force Protection, Inc., which makes armored military vehicles that protect troops from landmines. Disappointing news about a key contract with the U.S. Marines caused the stock to slide early in the year. We cut our losses to focus on opportunities within health care, causing the Fund to miss the stocks subsequent rebound. Accuray, Inc., a health care equipment stock, also hurt returns. The company, which makes large surgical equipment for excising tumors, declined due to concerns that procedural reimbursement rate cuts, which took effect in early 2007, would slow hospitals buying patterns. We also eliminated this position from the portfolio. Biotechnology, which represented a larger weight in the Fund than the Russell index, made the biggest contribution to returns. Optimistic outlook We remain excited about investment opportunities in the health care sector, where positive secular trends, including an aging population, continue to drive growth in demand. Going forward, our focus will remain on pharmaceutical, biotech and medical device companies with innovative products as well as health care services companies that offer cost savings to payers. We plan to take advantage of market volatility, which can create attractive buying opportunities, allowing us to invest in these types of companies when their stocks are selling at a discount to their intrinsic value. In addition, we plan to look for potential catalysts  such as a new product or upcoming clinical data release  that could help unlock the stocks true value. We believe these strategies will help us in our effort to generate sustainable returns for shareholders. This commentary reflects the views of the manager through the end of the Funds period discussed in this report. The managers statements reflect his own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Sector investing is subject to greater risks than the market as a whole. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on April 30, 2007. Health Sciences Fund 5 A look at performance For the periods ended April 30, 2007 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 6-month 1-year 5-year 10-year inception A 10-1-91 3.09% 6.41% 9.24%  -0.26% 3.09% 36.43% 141.89%  B 3-7-94 3.57 6.47 9.19  0.60 3.57 36.80 140.79  C 3-1-99 6.91 6.75  6.29% 3.82 6.91 38.64  64.53% Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1-6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Health Sciences Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Health Sciences Fund Class A shares for the period indicated. For comparison, weve shown the same investment in two separate indexes. Without With maximum Class Period beginning sales charge sales charge Index 1 Index 2 B 2 4-30-97 $24,079 $24,079 $23,744 $21,681 C 3-1-99 16,453 16,453 13,667 13,653 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of April 30, 2007. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Russell 3000 Healthcare Index  Index 1  is a capitalization-weighted index composed of companies involved in medical services or health care. Standard & Poors 500 Index  Index 2  is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 Index 1 figure as of closest month end to inception date. Health Sciences Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on November 1, 2006, with the same investment held until April 30, 2007. Account value Ending value Expenses paid during period on 11-1-06 on 4-30-07 ended 4-30-07 1 Class A $1,000.00 $1,050.00 $8.07 Class B 1,000.00 1,046.50 11.60 Class C 1,000.00 1,046.30 11.61 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2007 by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Health Sciences Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on November 1, 2006, with the same investment held until April 30, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during period on 11-1-06 on 4-30-07 ended 4-30-07 1 Class A $1,000.00 $1,016.92 $7.94 Class B 1,000.00 1,013.46 11.41 Class C 1,000.00 1,013.45 11.42 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.59%, 2.29% and 2.29% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Health Sciences Fund 9 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 4-30-07 (unaudited) This schedule is divided into four main categories: common stocks, units, warrants and short-term investments. Common stocks, units and warrants are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 96.69% (Cost $178,246,369) Agricultural Products 1.39% Archer-Daniels-Midland Co. 35,000 1,354,500 Bunge Ltd. (Bermuda) 23,500 1,780,360 Biotechnology 19.27% 3SBio, Inc., American Depositary Receipt (ADR) (Cayman Islands) (I) 123,500 1,247,350 Acorda Therapeutics, Inc. (I) 122,942 3,046,503 Advanced Magnetics, Inc. (I)(L) 41,000 2,697,800 Amgen, Inc. (I)(L) 72,550 4,653,357 BioMarin Pharmaceutical, Inc. (I) 170,500 2,755,280 BioSphere Medical, Inc. (I) 178,600 1,212,694 Celgene Corp. (I)(L) 20,000 1,223,200 CytRx Corp. (I)(L) 370,000 1,528,100 Exelixis, Inc. (I) 123,200 1,323,168 Gilead Sciences, Inc. (I)(L) 67,000 5,475,240 Iomai Corp. (I) 135,000 677,700 Isis Pharmaceuticals, Inc. (I)(L) 175,000 1,790,250 OSI Pharmaceuticals, Inc. (I) 65,000 2,255,500 Panacos Pharmaceuticals, Inc. (I)(L) 490,750 2,335,970 PDL BioPharma, Inc. (I) 134,000 3,384,840 Regeneration Technologies, Inc. (I) 355,000 3,006,850 Rosetta Genomics Ltd. (Israel) (I) 95,000 684,000 Theratechnologies, Inc. (Canada) (I) 489,581 4,168,626 Diversified Chemicals 4.70% Bayer AG (Germany) (C) 154,500 10,618,600 Diversified Financial Services 0.53% Trans-India Acquisition Corp. (I) 140,750 1,189,338 Health Care Distributors 2.02% Animal Health International, Inc. (I) 37,620 502,603 Cardinal Health, Inc. 58,000 4,057,100 Health Care Equipment 14.45% ABIOMED, Inc. (I)(L) 120,000 1,538,400 ArthroCare Corp. (I)(L) 50,000 2,063,000 See notes to financial statements Health Sciences Fund 10 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Health Care Equipment (continued) Baxter International, Inc. 71,000 $4,020,730 Cardica, Inc. (I)(L) 125,000 778,750 Electro-Optical Sciences, Inc. (I) 250,000 1,120,000 Electro-Optical Sciences, Inc. (I)(K) 43,860 196,493 Gen-Probe, Inc. (I) 74,600 3,812,806 Hospira, Inc. (I) 100,000 4,055,000 Micrus Endovascular Corp. (I) 58,000 1,289,340 NMT Medical, Inc. (I) 130,000 2,025,400 Northstar Neuroscience, Inc. (I) 124,190 1,691,468 SenoRx, Inc. (I) 140,120 1,113,954 SonoSite, Inc. (I)(L) 85,000 2,463,300 Stereotaxis, Inc. (I)(L) 305,600 3,181,296 Thoratec Corp. (I) 166,000 3,256,920 Health Care Facilities 3.37% Assisted Living Concepts, Inc. (I) 120,000 1,470,000 Capital Senior Living Corp. (I) 120,000 1,393,200 DaVita, Inc. (I) 34,000 1,856,740 Sun Healthcare Group, Inc. (I) 107,180 1,344,037 Sunrise Senior Living, Inc. (I) 40,000 1,531,600 Health Care Services 8.05% Aveta, Inc. (I)(S) 752,790 6,022,320 Medco Health Solutions, Inc. (I)(L) 55,160 4,303,583 Nektar Therapeutics (I)(L) 170,000 2,102,900 OXiGENE, Inc. (I) 200,000 938,000 Santarus, Inc. (I)(L) 299,350 2,287,034 Systems Xcellence, Inc. (Canada) (I) 110,170 2,512,978 Health Care Supplies 5.74% Bioenvision, Inc. (I)(L) 185,000 616,050 Healthcare Acquisition Corp. (I) 150,000 1,123,500 Inverness Medical Innovations, Inc. (I) 20,500 821,025 Inverness Medical Innovations, Inc. (I)(K) 152,000 6,087,600 PolyMedica Corp. (L) 75,000 3,033,000 Xtent, Inc. (I)(L) 94,060 1,271,691 Life Sciences Tools & Services 1.49% Enzo Biochem, Inc. (I)(L) 200,000 3,362,000 Managed Health Care 1.27% Aetna, Inc. 61,000 2,859,680 Pharmaceuticals 34.41% Altus Pharmaceuticals, Inc. (I) 140,150 2,075,621 Anesiva, Inc. (I) 450,000 3,532,500 Astellas Pharma, Inc. (Japan) 60,150 2,630,799 Auxilium Pharmaceuticals, Inc. (I) 224,000 3,328,640 Barr Pharmaceuticals, Inc. (I) 55,000 2,659,800 See notes to financial statements Health Sciences Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Pharmaceuticals (continued) BioMimetic Therapeutics, Inc. (I) 135,000 $2,529,900 Cubist Pharmaceuticals, Inc. (I)(L) 75,000 1,608,750 Endo Pharmaceuticals Holdings, Inc. (I) 75,000 2,320,500 Inspire Pharmaceuticals, Inc. (I) 240,400 1,839,060 Inyx, Inc. (I) 647,500 1,651,125 Labopharm, Inc. (Canada) (I)(L) 200,000 1,408,000 Medicis Pharmaceutical Corp. (Class A) 90,000 2,736,000 Merck & Co., Inc. 82,000 4,218,080 MGI Pharma, Inc. (I)(L) 133,500 2,939,670 Novartis AG (ADR) (Switzerland) 139,000 8,074,510 Paladin Labs, Inc. (Canada) (I) 179,600 1,907,889 Pharmion Corp. (I)(L) 55,000 1,665,950 Roche Holding AG (Switzerland) 45,000 8,481,194 Schering-Plough Corp. 95,100 3,017,523 Shire Plc (ADR) (United Kingdom) 159,000 11,112,510 Spectrum Pharmaceuticals, Inc. (I) 248,000 1,664,080 Wyeth 112,000 6,216,000 Issuer Shares Value Units 0.53% (Cost $1,104,000) Health Care Supplies 0.53% Oracle Healthcare Acquisition (I) 138,000 1,184,040 Issuer Shares Value Warrants 0.08% (Cost $142,500) Health Care Equipment 0.00% 0 Electo-Optical Sciences, Inc. (B) 6,579 0 Health Care Supplies 0.08% Healthcare Acquisition Corp. 150,000 168,000 See notes to financial statements Health Sciences Fund 12 F I N A N C I A L S T A T E M E N T S Interest Par value Issuer, description, maturity date rate Value Short-term investments 23.30% (Cost $52,567,403) Joint Repurchase Agreement 2.41% Investment in a joint repurchase agreement transaction with Bank of America Corp.  Dated 4-30-07, due 5-1-07 (Secured by U.S. Treasury Inflation Indexed Notes 0.875%, due 4-15-10, 3.000%, due 7-15-12, 3.375%, due 1-15-12 and U.S. Treasury STRIPS, due 5-15-21). Maturity value: $5,436,773 5.120% $5,436 5,436,000 Shares Cash Equivalents 20.89% John Hancock Cash Investment Trust (T)(W) 47,131,403 47,131,403 Total investments (Cost $232,060,272) 120.60% Other assets and liabilities, net (20.60%) Total net assets 100.00% (B) This security is fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $0 or 0% of the Funds net assets as of April 30, 2007. (C) Parenthetical disclosure of a country in the security description represents country of issuer; however, the security is euro-denominated. (I) Non-income-producing security. (K) Direct placement securities are restricted to resale. They have been fair valued in accordance with procedures approved by the Trustees after consideration of restrictions as to resale, financial condition and prospects of the issuer, general market conditions and pertinent information in accordance with the Funds bylaws and the Investment Company Act of 1940, as amended. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional Information on these securities is as follows: Value as a percentage Acquisition Acquisition of Fund's Value as of Issuer, description date cost net assets April 30, 2007 Electro Optical Sciences, Inc. 10-31-06 $250,002 0.09% $196,493 Inverness Medical Innovations, Inc. 8-17-06 4,598,000 2.70 6,087,600 (L) All or a portion of this security is on loan as of April 30, 2007. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $6,022,320 or 2.67% of the Funds net assets as of April 30, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Health Sciences Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-07 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (cost $232,060,272) including $45,445,628 of securities loaned $272,050,268 Cash 10,698 Foreign currency at value (cost $166,364) 166,364 Receivable for investments sold 3,122,518 Receivable for shares sold 83,620 Dividends and interest receivable 91,280 Other assets 16,475 Total assets Liabilities Payable for investments purchased 1,008,277 Payable for shares repurchased 1,078,243 Payable upon return of securities loaned 47,131,403 Payable to affiliates Management fees 464,490 Distribution and service fees 16,619 Other 169,145 Other payables and accrued expenses 84,796 Total liabilities Net assets Capital paid-in 174,053,804 Accumulated net realized gain on investments and foreign currency transactions 12,616,281 Net unrealized appreciation of investments and translation of assets and liabilities in foreign currencies 39,991,264 Accumulated net investment loss (1,073,099) Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($151,569,212 ÷ 3,840,292 shares) $39.47 Class B ($61,434,300 ÷ 1,797,526 shares) $34.18 Class C ($12,584,738 ÷ 368,175 shares) $34.18 Maximum offering price per share Class A 1 ($39.47 ÷ 95.0%) $41.55 1 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Health Sciences Fund 14 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 4-30-07 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $65,669) $722,059 Interest 200,736 Securities lending 167,308 Total investment income Expenses Investment management fees (Note 2) 922,102 Distribution and service fees (Note 2) 642,007 Transfer agent fees (Note 2) 431,641 Accounting and legal services fees (Note 2) 15,129 Compliance fees 4,163 Printing fees 30,227 Blue sky fees 27,693 Custodian fees 26,064 Interest expense on securities sold short 16,567 Professional fees 16,471 Trustees fees 7,240 Securities lending fees 6,713 Interest 848 Miscellaneous 8,687 Total expenses Net investment loss Realized and unrealized gain (loss) Net realized gain (loss) on Investments 15,654,967 Foreign currency transactions (36,804) Change in net unrealized appreciation (depreciation) of Investments (3,817,823) Investments sold short 323,387 Translation of assets and liabilities in foreign currencies 2,317 Net realized and unrealized gain Increase in net assets from operations 1 Semiannual period from 11-1-06 through 4-30-07. See notes to financial statements Health Sciences Fund 15 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 10-31-06 4-30-07 1 Increase (decrease) in net assets From operations Net investment loss $(2,953,448) $(1,065,449) Net realized gain 67,227,102 15,618,163 Change in net unrealized appreciation (depreciation) (48,454,481) (3,492,119) Increase in net assets resulting from operations Distributions to shareholders From net realized gain Class A (15,429,832) (32,669,792) Class B (13,896,965) (17,818,136) Class C (1,898,067) (3,156,263) From Fund share transactions Net assets Beginning of period 289,892,845 252,413,186 End of period 2 1 Semiannual period from 11-1-06 through 4-30-07. Unaudited. 2 Includes accumulated net investment loss of $7,650 and $1,073,099, respectively. See notes to financial statements Health Sciences Fund 16 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-02 10-31-03 10-31-04 10-31-05 10-31-06 4-30-07 1 Per share operating performance Net asset value, beginning of period Net investment loss 2 (0.41) (0.38) (0.47) (0.49) (0.13) (0.13) Net realized and unrealized gain (loss) on investments (4.98) 5.50 3.90 7.93 3.22 2.19 Total from investment operations Less distributions From net realized gain    (1.57) (5.08) (9.69) Net asset value, end of period Total return 3 (%) 4 4 7 Ratios and supplemental data Net assets, end of period (in millions) $110 $117 $125 $149 $158 $152 Ratio of net expenses to average net assets (%) 1.59 1.67 1.57 1.56 1.59 1.59 8 Ratio of gross expenses to average net assets (%) 1.59 1.67 1.57 1.58 5 1.59 5 1.59 8 Ratio of net investment loss to average net assets (%) (1.06) (1.04) (1.08) (1.06) (0.69) (0.66) 8 Portfolio turnover (%) 85 95 54 50 6 93 43 7 See notes to financial statements Health Sciences Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-02 10-31-03 10-31-04 10-31-05 10-31-06 4-30-07 1 Per share operating performance Net asset value, beginning of period Net investment loss 2 (0.63) (0.59) (0.72) (0.75) (0.24) (0.23) Net realized and unrealized gain (loss) on investments (4.66) 5.11 3.62 7.27 2.74 1.92 Total from investment operations Less distributions From net realized gain    (1.57) (5.08) (9.69) Net asset value, end of period Total return 3 (%) 4 4 7 Ratios and supplemental data Net assets, end of period (in millions) $162 $154 $134 $124 $80 $61 Ratio of net expenses to average net assets (%) 2.29 2.37 2.27 2.26 2.29 2.29 8 Ratio of gross expenses to average net assets (%) 2.29 2.37 2.27 2.28 5 2.29 5 2.29 8 Ratio of net investment loss to average net assets (%) (1.76) (1.74) (1.77) (1.76) (1.40) (1.37) 8 Portfolio turnover (%) 85 95 54 50 6 93 43 7 See notes to financial statements Health Sciences Fund 18 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-02 10-31-03 10-31-04 10-31-05 10-31-06 4-30-07 1 Per share operating performance Net asset value, beginning of period Net investment loss 2 (0.63) (0.59) (0.72) (0.75) (0.23) (0.23) Net realized and unrealized gain (loss) on investments (4.66) 5.11 3.62 7.27 2.73 1.92 Total from investment operations Less distributions From net realized gain    (1.57) (5.08) (9.69) Net asset value, end of period Total return 3 (%) 4 4 7 Ratios and supplemental data Net assets, end of period (in millions) $12 $13 $13 $17 $14 $13 Ratio of net expenses to average net assets (%) 2.29 2.37 2.27 2.26 2.29 2.29 8 Ratio of gross expenses to average net assets (%) 2.29 2.37 2.27 2.28 5 2.29 5 2.29 8 Ratio of net investment loss to average net assets (%) (1.76) (1.73) (1.78) (1.76) (1.49) (1.36) 8 Portfolio turnover (%) 85 95 54 50 6 93 43 7 1 Semiannual period from 11-1-06 through 4-30-07. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the period shown. 5 Does not take into consideration expense reductions during the period shown. 6 Excludes merger activity. 7 Not annualized. 8 Annualized. See notes to financial statements Health Sciences Fund 19 Notes to financial statements (unaudited) Note 1 Accounting policies John Hancock Health Sciences Fund (the Fund) is a non-diversified series of John Hancock World Fund (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to achieve long-term growth of capital. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (the SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Significant accounting policies of the Fund are as follows: Valuation of investments Securities in the Funds portfolio are valued on the basis of market quotations, valuations provided by independent pricing services or, if quotations are not readily available, or the value has been materially affected by events occurring after the close of a foreign market, at fair value as determined in good faith in accordance with procedures approved by the Trustees. Short-term debt investments which have a remaining maturity of 60 days or less may be valued at amortized cost, which approximates market value. Investments in John Hancock Cash Investment Trust, an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All portfolio transactions initially expressed in terms of foreign currencies have been translated into U.S. dollars as described in Foreign currency translation below. Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Foreign currency translation All assets or liabilities initially expressed in terms of foreign currencies are translated into U.S. dollars based on London currency exchange quotations as of 4:00 p
